J-S44029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.D.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.S., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :   No. 617 WDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000159-2018

 IN THE INTEREST OF: P.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.S., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :   No. 618 WDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000160-2018

 IN THE INTEREST OF: K.X.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.S., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :   No. 619 WDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000161-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.
J-S44029-19



MEMORANDUM BY McLAUGHLIN, J.:                       FILED AUGUST 13, 2020

       P.S. (“Mother”) appeals from the orders involuntarily terminating her

parental rights to her three minor children, K.X.S. (born March 2010), P.M.S.

(born July 2007), and P.D.S (born August 2006).1 Mother argues Children

Youth and Families of Allegheny County (“CYF”) failed to establish that

termination was in the children’s best interest. We affirm.

       CYF became involved with this family in February 2016, “helping

[M]other with housing, school attendance, medical care, and budget.” Trial

Court Opinion (“1925(a) Op.”), filed June 11, 2019, at 2. Later in January

2017, CYF filed dependency petitions for all three children because of some

issues with Mother’s housing, the children’s attendance in school, and a

medical issue with P.D.S. Id. In February 2017, the trial court adjudicated all

three children dependent. “On February 28, 2018, [M]other was convicted of

Felony Aggravated Assault, Misdemeanor Endangering the Welfare of Children

and was ordered not to have contact with the victim [P.D.S.].” Id. at 3. In

July 2018, CYF filed a petition for involuntary termination of Mother’s parental

rights. The trial court held a hearing on March 22, 2019, where Jamie Weaver,

the assigned caseworker, and Dr. Patricia Pepe, the court appointed

psychologist, testified. Prior to taking testimony, the trial court found

termination proper as to all three children under Section 2511(a)(9)(ii), based

on the parties’ stipulation that Mother had been convicted of aggravated
____________________________________________


1 Due to the similarity of initials between Mother and children, we have added
in the children’s middle initials for clarity.

                                           -2-
J-S44029-19



assault against P.D.S. N.T., Termination Hearing, 3/22/19, at 10, 13.

Therefore, the court proceeded with the termination hearing to determine if

termination was appropriate under Section 2511(b).

      CYF first presented the testimony of Ms. Weaver, who was assigned to

the case in December 2017. Ms. Weaver testified that upon coming into the

care of CYF, all the children were “malnourished,” “lacking in hygiene,” and

had “marks and bruises.” Id. at 31-32. She also testified about the children’s

initial behaviors. She noted that K.X.S. exhibited “very sexualized behavior,”

such as wanting to “sit on laps with his hands on a woman’s chest.” Id. at 35.

She described P.M.S. as having physical boundary issues in that she would

“[g]o through people’s pockets, purses, what have you in a way that was not

age-appropriate.” Id. She also testified that P.D.S. would not make eye

contact and “would often curl his shoulders to the left and down when

somebody would speak to him.” Id. at 36. However, she testified that these

behaviors dramatically changed since they have been in the care of their foster

parents. P.D.S. now is “proud to be who he is” and “will puff his chest out”

when he is introduced to other people. Id. P.M.S.’s “behavior has declined”

and is now age-appropriate. Id. at 35. K.X.S.’s “behavior has essentially

ceased.” Id. Ms. Weaver testified that the children are all in school and “doing

well and on track for graduation.” Id. at 16.

      K.X.S. and P.M.S. are in the care of the Colemans. Id. at 20-21. Ms.

Weaver described their interactions with their foster family as follows:




                                     -3-
J-S44029-19


         [P.M.S.] and [K.X.S.] present as very comfortable in their foster
         home. And very well-bonded to their current caregivers. When I
         fi[r]st met [P.M.S.] and [K.X.S.], they were hesitant to speak to
         a new person and often referenced back to the Colemans for
         reassurance and almost permission that they were safe to talk to
         a new person.

         The children are very physically affectionate with the foster
         parents, often sitting on laps, hugging, hanging on top of people.
         ...

         [The Colemans] are very comfortable with the children, often
         redirecting gently and then using humor as the children learn
         structured goals and boundaries. They are very positive and
         perceive the children in a very appropriate and positive way. In
         the same vein, they also hold the children accountable for their
         own behavior.

Id. The children also referred to the Colemans as their “mom and dad.” Id.

at 22.

         Ms. Weaver testified that P.D.S. is in a separate therapeutic foster home

due to his diagnosis of Post Traumatic Stress Disorder (“PTSD”). Id. at 17.

His foster care parent, Josephine Emmanuel, is certified as a specialty foster

care parent. Id. at 16. Despite being in separate homes, the children visit with

each other weekly and Ms. Emmanuel has arranged for the children to have

visitation, overnight visits, and community visits with each other. Id. at 23.

Ms. Weaver also testified that P.D.S. has adjusted well to his foster home and

family:

         [P.D.S] is very comfortable. A very good example is when I took
         [P.D.S.] to the foster home when we moved in for the first time.
         The Emmanuel family were all there. The brothers, sisters,
         grandmother. And they made sure to bring community members.
         People that they interact with everyday. Friends of Mark [Ms.
         Emmanuel’s adult son] that work with him in his therapy role.
         Neighborhood children.

                                        -4-
J-S44029-19


                                     ***

      [P.D.S.] is a very reserved child and often would keep a sort of
      flat affect because he doesn’t like to show his emotion. I’ve never
      seen that boy smile so much in such [a] troubled situation. He
      was just grinning from ear to ear and so pleased that all of those
      people were there for him.

      In every foster home visit I have completed since then, and it has
      been well over the monthly, I’ve seen [P.D.S.] at least twice a
      month since his placement there and he is just very comfortable.
      Always sitting near Miss [Emmanuel]. Always referencing [her
      children]. Asking to play basketball. Planning events in the
      community. He seems to be trying to put down roots and connect.

Id. at 25-26.

      Ms. Weaver testified that she believed it would be in the best interests

of the children’s physical and psychological needs to have Mother’s parental

rights terminated and the goal changed to adoption. Id. at 36. Additionally,

she testified that since being in CYF’s care, none of the children have

requested visitation with Mother. Id. at 39-40.

      Dr. Pepe testified as a court expert and explained her interactions with

each child. Id. at 49 (stipulation to adopt Dr. Pepe as a court expert). She

testified that “[a]ll three of the children are deeply psychologically scarred”

and diagnosed all three children with PTSD. Id. at 53. During her sessions

with the children they explained that “[t]hey are extremely afraid of Mother.”

Id. at 54. In a private session, P.D.S. told Dr. Pepe that Mother was “99

percent more mean than nice.” Id. at 58. P.M.S. in her private session with

Dr. Pepe stated that she “doesn’t feel good about herself because her mother

would pull her hair out and that is why her hair isn’t in good shape. So she



                                     -5-
J-S44029-19



feels very poorly about how she looks.” Id. at 61. Additionally, K.X.S. in his

private time with Dr. Pepe said “he was very anxious to speak to [Dr. Pepe]

about his mother because his mother told him not to share secrets.” Id. at

62. He also gave the following unsolicited statement to Dr. Pepe: “[Y]ou

changed my life because I don’t have to be afraid anymore.” Id. at 64. Dr.

Pepe testified to one occasion when the children were in her waiting room with

Mother and Mother pulled out a knife:

      Apparently, [P.D.S.] - - the foster parents were there and I guess
      they reported it. I did not see it, but [P.D.S.] gave a very clear
      description of the knife. It was apparently very unusual. And later,
      the mother was arrested at court and she had that knife on her
      and it fit the description of the knife that she had shown them in
      my waiting room. So she had shown [P.D.S.] in the waiting room.
      And called him a snitch.

Id. at 59. P.D.S. also spoke with Dr. Pepe about being stabbed by his Mother.

Id. at 60.

      The children stated that “[Mother] whooped us to death[,]” and “put

cinnamon in their mouth,” causing them to become very thirsty. Id. at 60-61.

Dr. Pepe testified that it would be in the best psychological interests of the

children to move forward with adoption because remaining in contact with

Mother “would cause the children very grave harm.” Id. at 74.

      Counsel for the children, Cynthia Moore, Esquire, placed the children’s

preferences on the record. See id. at 3 (counsel stating she represents all

three children). She stated that she spoke with each child and that all of them




                                     -6-
J-S44029-19



advised that they wanted Mother’s rights terminated so that they could be

adopted. See id. at 77-78.

     Upon reviewing all of the testimony, the trial court ordered that Mother’s

parental rights be terminated under Section 2511(b):

     The [c]ourt also concludes as a matter of law that when
     considering record testimony as to the psychological, emotional,
     physical and mental needs and welfare of the children, when
     considering that testimony relative to [M]other and that testimony
     relative to the foster placements of the children in making the
     appropriate analysis based on the [c]ourt being directed by the
     relevant case law [a]s to the way in which that analysis should
     take place, that it best meets the needs and welfare of the children
     to terminate the rights of the subject [M]other and proceed to
     adoption in a loving environment to achieve a life that they
     deserve.

Id. at 85-86.

     On April 25, 2019, Mother filed three timely notices of appeal at each

lower court docket number. Each notice included all three docket numbers.

We placed this appeal on hold pending the resolution of several en banc cases

considering the rule of Commonwealth v. Walker, 185 A.3d 969, 971 (Pa.

2018). There, our Supreme Court announced that “where a single order

resolves issues arising on more than one lower court docket,” an appellant

must file separate notices of appeal, and the failure to do so requires us to

quash the appeal. Id. We have now resolved the en banc cases and held that

the inclusion of multiple docket numbers in a single notice of appeal does not

require quashal, so long as the appellant has submitted a notice of appeal at

each lower court docket number for which the appealed-from order resolves


                                    -7-
J-S44029-19



issues. See Commonwealth v. Johnson, -- A.3d --, 2020 PA Super 164, *5

(filed July 9, 2020) (en banc). Mother has done so here. We therefore address

the merits of this appeal.

      Mother raises one issue: “Did the trial court abuse its discretion and/or

err as a matter of law in concluding that termination of [her] parental rights

would serve the needs and welfare of the [c]hildren pursuant to 23 Pa.C.S.[A.]

§ 2511(b)?” Mother’s Br. at 7.

      Our standard of review in a case involving the termination of parental

rights is as follows:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

      ***

      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).


                                      -8-
J-S44029-19



      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. Once a party seeking termination proves by clear and

convincing evidence that termination is warranted under Section 2511(a), the

court then “must consider whether the child’s needs and welfare will be met

by termination pursuant to subsection (b).” In re Z.P., 994 A.2d 1108, 1121

(Pa.Super. 2010).

      Section 2511(b) provides the following:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(b). In conducting this analysis, the court should

determine whether a bond exists between the child and parent and if

termination “would destroy an existing, necessary and beneficial relationship.”

In re Z.P., 994 A.2d at 1121.

      Mother argues that CYF presented insufficient evidence that termination

was in children’s best interests under Section 2511(b). Mother claims that

“[t]he trial court impermissibly shift[ed] the burden of proving the nature of

any parent child bonds to [Mother].” Mother’s Br. at 17 (citing 1925(a) Op. at

8). She notes that “consideration of the needs and welfare of the child


                                     -9-
J-S44029-19



pursuant to [Section 2511](b) focuses primarily on the welfare of the child

and not the fault of the parent.” Id. at 15. (emphasis in original). Mother

maintains that the trial court focused on her conduct by “berating [Mother]

for the circumstances that brought the [c]hildren into care.” Id. at 17 (citing

1925(a) Op. at 9). The record belies Mother’s argument.

      Mother is correct that under Section 2511(b), the focus is on the child,

not the parent. In re Adoption of R.J.S., 901 A.2d 502, 514 (Pa.Super.

2006). “The court must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently severing

that bond.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005).

Additionally, “[i]ntangibles such as love, comfort, security, and stability are

involved in the inquiry into needs and welfare of the child.” Id.

      Here, the trial court relied on the extensive testimony of Dr. Pepe and

Ms. Weaver, finding that it was “credible” and “authentic.” N.T., at 84-85. In

determining that it would benefit the needs and welfare of the children to

terminate Mother’s parental rights, it provided the following explanation:


      The case at bar, when considering the record as a whole, including
      the testimony of [Dr. Pepe], demonstrates clearly that any
      connection in the form of a relationship between the [M]other and
      the three (3) subject children is not only not wholesome or not
      the type of relationship that the policy of this Commonwealth
      would envision for a parent and a child, but rather a connection
      which is detrimental, abusive and destructive. . . .

      The present case is not one of those situations of just parental
      neglect. Instead this case is one of neglect as well as active abuse.
      These children suffered beatings at the hand of [M]other,
      psychological trauma by her conduct, and verbal threats of dire

                                     - 10 -
J-S44029-19


      physical harm. No evidence has been presented of a positive
      emotional bond between [M]other and any of these children. In
      fact all evidence has shown that any emotional bond that may
      exist is only one of fear. Fear, that [M]other will discover where
      they are now living in a happy healthy environment. Fear, that
      [M]other will punish them for living in this productive
      environment. Fear, that she will remove them from their new
      homes that provide a healthy living environment, and subject
      them to all of the behavior that has caused all of them to now
      suffer from PTSD. . . . These children are now in foster care where
      they are receiving those necessities to which they have been
      entitled all along. Their emotional, psychological, educational,
      medical, and physical needs are all being appropriately met. All of
      the positive steps that these children have been able to make after
      being removed from [M]other’s care, would, be drastically
      reversed and these children would be irreparably harmed if they
      were to be returned to her care.

1925(a) Op. at 8-9. We discern no abuse of discretion by the trial court in

terminating Mother’s parental rights under Section 2511(b).

      As the trial court noted, the relationship between Mother and her three

children was not only one of neglect but also abuse. Each child expressed to

Dr. Pepe their fear of Mother, with K.X.S. telling Dr. Pepe, “you changed my

life because I don’t have to be afraid anymore.” N.T., at 64. The children have

all improved tremendously since being out of Mother’s care and have adjusted

well in their foster homes. Furthermore, the children are receiving

“[i]ntangibles such as love, comfort, security, and stability,” that they did not

have while in Mother’s care. In re C.M.S., 884 A.2d at 1287. The certified

record supports that the relationship between Mother and children was not a

“necessary and beneficial relationship,” but rather a relationship based on

fear. In re Z.P., 994 A.2d at 1121. Due to being diagnosed with PTSD as a



                                     - 11 -
J-S44029-19



result of the abuse and neglect of Mother, the welfare and needs of the

children would be best met by their willing and able foster families, rather

than their abuser. Mother’s claim lacks merit and therefore we affirm the order

of the trial court terminating her parental rights.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/2020




                                     - 12 -